Case 20-10846 Doc 73 Filed 05/14/20 Entered 05/14/20 12:57:53 Main Document Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

    In re:                                        §
                                                  §          Case No. 20-10846
    THE ROMAN CATHOLIC CHURCH                     §
    OF THE ARCHDIOCESE OF NEW                     §          Section “A”
    ORLEANS,                                      §
                                                  §          Chapter 11
              Debtor.                             §
                                                  §


                                              ORDER

             CONSIDERING the pro se correspondence received by the Court from Gerard Howell,

   (the “Correspondence”), [ECF Doc. 70], the Court treats the Correspondence as a Motion to

   Reconsider (“Motion To Reconsider”) this Court’s Order Authorizing Debtor To (A) Pay All

   Outstanding Pre-Petition Wages, Salaries, Other Accrued Compensation, Expense

   Reimbursements, Benefits, and Related Amount; and (B) Continue Specified Benefit Programs

   In The Ordinary Course of Business, (the “Wage Order”), [ECF Doc. 47]. The Court further

   treats the Correspondence as a Motion for Expedited Consideration of the Motion To

   Reconsider, (“Motion For Expedited Consideration”), and orders as follows:

             IT IS ORDERED that the Motion For Expedited Consideration is GRANTED;

             IT IS FURTHER ORDERED that the Motion To Reconsider is set for telephonic

   hearing on an expedited basis on May 20, 2020, at 4:00 p.m. (CST). The dial-in information

   is 888-684-8852; Access Code: 9318283;

             IT IS FURTHER ORDERED that any response to the Motion To Reconsider shall be

   filed on the record not later than May 18, 2020, at 5:00 p.m. (CST);

             IT IS FURTHER ORDERED that this Order shall be served by the Court on pro se party

   in interest, Gerard Howell, by email and by U.S. mail at the email address and physical address
Case 20-10846 Doc 73 Filed 05/14/20 Entered 05/14/20 12:57:53 Main Document Page 2 of 2




   provided in the Correspondence; and

          IT IS FURTHER ORDERED that this Court shall retain jurisdiction to hear and

   determine all matters arising from or related to the implementation, interpretation, or enforcement

   of this Order.

                    New Orleans, Louisiana, May 14, 2020.



                                                     MEREDITH S. GRABILL
                                                UNITED STATES BANKRUPTCY JUDGE
